Citation Nr: 9927533	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-12 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from August 1988 to 
December 1991.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an October 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida.  That rating 
decision granted service connection for PTSD and awarded a 30 
percent disability evaluation.  The veteran has appealed the 
percentage award claiming that his condition should be rated 
higher.  


REMAND

The veteran has come before the Board requesting that his 
psychiatric disorder be rated higher than the 30 percent 
currently assigned.  He contends that he suffers from 
depression, anger, and intrusive thoughts.  He maintains that 
as a result of his disability, he has been fired from five 
jobs in a period of eighteen months.  Also, the veteran has 
said that he is being treated for a bipolar disorder along 
with his PTSD.

In conjunction with the veteran's claim for entitlement to 
service connection for PTSD, he underwent a mental 
examination in July 1997.  PTSD Exam, July 25, 1997.  Upon 
the conclusion of the examination, the examiner wrote:

Posttraumatic stress disorder, chronic, 
delayed, mild.  His current GAF [Global 
Assessment Functioning] score from PTSD 
is 60 with severe impairment of his job 
after losing the two jobs to temper and 
marital problems.  He is competent to 
handle his own affairs.

One year later another psychiatric examination was 
accomplished.  PTSD Exam, June 13, 1998.  The doctor 
examining the veteran wrote that the PTSD was "worsening in 
the last year".  A GAF score of 60 was assigned

After reading these two examinations, the Board believes that 
the claim should be returned to the RO for further medical 
testing and clarification. In the first examination, the 
doctor wrote that the veteran's PTSD was mild.  However, he 
then appears to contradict this diagnosis by writing that his 
employment opportunities and abilities are severely impaired 
as a result of the PTSD.  These two statements, at least to 
the Board, seem to be in conflict.  Then, in the second 
examination, the examiner wrote that the veteran's 
psychiatric condition had gotten worse over the past year, 
yet the GAF score is the same as the previous year.  It would 
seem that if the veteran's psychiatric condition has become 
more severe there should be a decrease in the numeric value 
of the GAF score.  If there is no decrease in the GAF score, 
then the logical conclusion would be that the condition has 
remained unchanged since the previous examination.  In short, 
these statements appear contradictory.  Thus, the Board 
believes that the veteran would be best served by having the 
claim remanded and the apparent contradictions clarified 
prior to a final decision on the merits of the claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran for the 
names and addresses of all physicians who 
have treated him since January 1, 1998, 
for any psychiatric condition, to include 
PTSD and a bipolar disorder.  The RO 
should then obtain and associate with the 
claims folder all treatment records of 
the veteran from such health care 
providers.  Of interest are any progress 
notes and special studies of the 
veteran's treatment.  If no records 
exist, it should be so noted in the 
record.

2.  The RO should request that a social 
and industrial survey be undertaken by a 
social worker, in order to ascertain the 
effect of the veteran's mental disorders 
on his day-to-day behavior.  The social 
worker who conducts this survey should 
identify those activities that comprise 
the veteran's daily routine.  The scope 
of the social survey should include the 
nature and extent of the veteran's 
participation in physical and mental 
activities at home and in the community.  
Inquiries should be directed towards 
eliciting information about the veteran's 
capacity to adapt to a workplace 
environment.  The social worker should 
attempt to learn from the veteran's 
former employers why he left their 
employment.  Of special interest would be 
whether the veteran voluntarily left 
their employment or was fired.

3.  The RO should arrange for the veteran 
to be examined by a board of two 
psychiatrists who have not previously 
examined him, if possible, to determine 
the nature and severity of any 
psychiatric disorder(s).  Each 
psychiatrist should conduct a separate 
examination with consideration of the 
criteria for PTSD.  The report of 
examination should contain a detailed 
account of all manifestations of the 
disability(ies) found to be present.  If 
there are different psychiatric 
disorder(s) other than PTSD, the 
examiners should reconcile the diagnoses 
and should, if practical, specify which 
symptoms are associated with which 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If it is discovered that the veteran 
suffers from both PTSD and a bipolar 
disorder, the examiners should express an 
opinion as to whether one condition is 
more disabling than the other.  Also, the 
examiners should discuss the effect of 
the two conditions on the other.  The 
psychiatrists should describe how the 
symptoms of PTSD affect his social and 
industrial capacity.  

The report of the examination should 
include a complete rationale for all 
opinions expressed, and should be 
comprehensive.  All necessary studies or 
tests including psychological testing and 
evaluation such as the Minnesota 
Multiphasic Personality Inventory; the 
PTSD Rating Scale; the Mississippi Scale 
for Combat-Related Post-Traumatic Stress 
Disorder should be accomplished.  The 
diagnosis should be in accordance with 
the DSM-IV.  The entire claims folder and 
a copy of this Remand must be made 
available to and reviewed by the 
examiners prior to the examination.  

4.  The RO should review all requested 
reports and determine if they are 
adequate for rating purposes and in 
compliance with this remand.  If not, 
they should be returned to the originator 
for supplemental action.

Following completion of the requested development, the 
veteran's claim should be readjudicated.  The appellant is 
hereby given notice that he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  If the decision remains 
unfavorable, the veteran and his accredited representative 
should be given a supplemental statement of the case and 
allowed sufficient time for a response.  Thereafter, the 
claim should be returned to the Board for further 
consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



